DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	As best understood by the examiner, claims 1, 2, 4-7, 9, 11, 12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP-H0858678 A).
Ichikawa discloses the following claimed features:
Claim 1. A display system (floating sign) for use in a pool or a small body of water, the display system comprising: an anchor [11]; a floating platform (flat surface of float in Figs. 1-4) tethered to the anchor, the floating platform being generally flat, the generally flat floating platform providing buoyancy; and at least one display element (light fixture) [1] protruding up from the floating platform.
Claim 2. The display system of claim 1, wherein the floating platform has an axis (vertical) that is perpendicular thereto, the floating platform being generally symmetrically balanced about the axis.
Claim 4. The display system of claim 2, wherein the anchor is tethered to the bottom of the floating platform away from the axis (Figs. 1 and 2).
Claim 5. The display system of claim 4, wherein the anchor is tethered away from an outer circumferential edge of the floating platform (Figs. 1 and 2).

Claim 6. The display system of claim 5, wherein the display element is a flag or a symbol (display sign and lighthouse).
Claim 7. The display system of claim 5, wherein the display element is a light [1].
Claim 9. The display system of claim 1, further comprising a stabilizing member coupled beneath the floating platform, the stabilizing member (base below platform) being aligned with the axis.
Claim 11. A display system for use in a pool or a small body of water, the display system comprising:
a floating platform, the floating platform being generally flat, the generally flat floating platform providing buoyancy; and at least one display element protruding up from the floating platform (see claim 1).
Claim 12. The display system of claim 11, wherein the floating platform has an axis (vertical) that is perpendicular thereto, the floating platform being generally symmetrically balanced about the axis.
Claim 14. The display system of claim 12, wherein the display element is a flag or a symbol (see claim 6).
Claim 15. The display system of claim 12, wherein the display element is a light [1].
Claim 17. The display system of claim 11, further comprising a stabilizing member coupled beneath the floating platform, the stabilizing member being aligned with the axis (see claim 9).
Claim 20. A display system used in a pool or a small body of water, the display system comprising: an anchor; a floating platform tethered to the anchor, the floating platform being generally flat, the generally flat floating platform providing buoyancy, the floating platform having an axis that is perpendicular thereto, the floating platform being generally symmetrically balanced about the axis, the anchor being tethered to the bottom of the floating platform away from the axis; at least one display element protruding up from the floating platform; a plurality of lights symmetrically placed on a top surface of the floating platform, the lights illuminating the display item when dark; and a stabilizing member coupled beneath the floating platform, the stabilizing member being aligned with the axis (see previous for prior claims). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	As best understood by the examiner, claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP-H0858678-A), in view of Koulouris (US-7967651-B2).
Ichikawa discloses all claimed features except claims 8 and 16:
Claim 8. The display system of claim 5, further comprising a plurality of lights symmetrically placed on a top surface of the floating platform, the lights illuminating the display item when dark.
Claim 16. The display system of claim 12, further comprising a plurality of lights symmetrically placed on a top surface of the floating platform, the lights illuminating the display item when dark.
Koulouris discloses a plurality of lights to illuminate around the perimeter of a float.  So providing such a feature would facilitate illumination of the float as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
6.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP-H0858678-A), in view of Longoria (US-7413319-B2).
Ichikawa discloses all claimed features except claims 10 and 19:
Claim 10. The display system of claim 1, further comprising a light symmetrically positioned beneath the floating platform, illumination from the light being generally directed downwardly.
Claim 19. The display system of claim 11, further comprising a light symmetrically positioned beneath the floating platform, illumination from the light being generally directed downwardly.
Longoria discloses underwater lights for illuminating below the surface of a float.  So providing a feature would facilitate illumination below the float as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Allowable Subject Matter
7.	Claims 3, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art disclose floats and/or marker buoys with displays, including lights on a top surface.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/29/2022